Exhibit 10.27.7 Seventh Amendment to Loan documents THIS SEVENTH AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is made as of August 21, 2007, by and between STRATEGIC DIAGNOSTICS INC. (the “Borrower”), and PNC BANK, DELAWARE (the “Bank”). BACKGROUND A.The Borrower has executed and delivered to the Bank (or a predecessor which is now known by the Bank’s name as set forth above), one or more promissory notes, letter agreements, loan agreements, security agreements, mortgages, pledge agreements, collateral assignments, and other agreements, instruments, certificates and documents, some or all of which are more fully described on attached Exhibit A, which is made a part of this Amendment (collectively as amended from time to time, the “Loan Documents”) which evidence or secure some or all of the Borrower’s obligations to the Bank for one or more loans or other extensions of credit (the “Obligations”). B.The Borrower and the Bank desire to amend the Loan Documents as provided for in this Amendment. NOW, THEREFORE, in consideration of the mutual covenants herein contained and intending to be legally bound hereby, the parties hereto agree as follows: 1.Certain of the Loan Documents are amended as set forth in Exhibit A. Any and all references to any Loan Document in any other Loan Document shall be deemed to refer to such Loan Document as amended by this Amendment. This Amendment is deemed incorporated into each of the Loan Documents. Any initially capitalized terms used in this Amendment without definition shall have the meanings assigned to those terms in the Loan Documents. To the extent that any term or provision of this Amendment is or may be inconsistent with any term or provision in any Loan Document, the terms and provisions of this Amendment shall control. 2.The Borrower hereby certifies that: (a) all of its representations and warranties in the Loan Documents, as amended by this Amendment, are, except as may otherwise be stated in this Amendment: (i) true and correct as of the date of this Amendment, (ii) ratified and confirmed without condition as if made anew, and (iii) incorporated into this Amendment by reference, (b) no Event of Default or event which, with the passage of time or the giving of notice or both, would constitute an Event of Default, exists under any Loan Document which will not be cured by the execution and effectiveness of this Amendment, (c) no consent, approval, order or authorization of, or registration or filing with, any third party is required in connection with the execution, delivery and carrying out of this Amendment or, if required, has been obtained, and (d) this Amendment has been duly authorized, executed and delivered so that it constitutes the legal, valid and binding obligation of the Borrower, enforceable in accordance with its terms. The Borrower confirms that the Obligations remain outstanding without defense, set off, counterclaim, discount or charge of any kind as of the date of this Amendment. 3.The Borrower hereby confirms that any collateral for the Obligations, including liens, security interests, mortgages, and pledges granted by the Borrower or third parties (if applicable), shall continue unimpaired and in full force and effect, and shall cover and secure all of the Borrower’s existing and future Obligations to the Bank, as modified by this Amendment. 4.As a condition precedent to the effectiveness of this Amendment, the Borrower shall comply with the terms and comditions (if any) specified in Exhibit A. 5.To induce the Bank to enter into this Amendment, the Borrower waives and releases and forever discharges the Bank and its officers, directors, attorneys, agents, and employees from any liability, damage, claim, loss or expense of any kind that it may have against the Bank or any of them arising out of or relating to the Obligations. The Borrower further agrees to indemnify and hold the Bank and its officers, directors, attorneys, agents and employees harmless from any loss, damage, judgment, liability or expense (including attorneys’ fees) suffered by or rendered against the Bank or any of them on account of any claims arising out of or relating to the Obligations. The Borrower further states that it has carefully read the foregoing release and indemnity, knows the contents thereof and grants the same as its own free act and deed. 6.This Amendment may be signed in any number of counterpart copies and by the parties to this Amendment on separate counterparts, but all such copies shall constitute one and the same instrument. Delivery of an executed counterpart of a signature page to this Amendment by facsimile transmission shall be effective as delivery of a manually executed counterpart. Any party so executing this Amendment by facsimile transmission shall promptly deliver a manually executed counterpart, provided that any failure to do so shall not affect the validity of the counterpart executed by facsimile transmission. 7.This Amendment will be binding upon and inure to the benefit of the Borrower and the Bank and their respective heirs, executors, administrators, successors and assigns. 8.This Amendment has been delivered to and accepted by the Bank and will be deemed to be made in the State where the Bank’s office indicated in the Loan Documents is located. This Amendment will be interpreted and the rights and liabilities of the parties hereto determined in accordance with the laws of the State where the Bank’s office indicated in the Loan Documents is located, excluding its conflict of laws rules. 9.Except as amended hereby, the terms and provisions of the Loan Documents remain unchanged, are and shall remain in full force and effect unless and until modified or amended in writing in accordance with their terms, and are hereby ratified and confirmed. Except as expressly provided herein, this Amendment shall not constitute an amendment, waiver, consent or release with respect to any provision of any Loan Document, a waiver of any default or Event of Default under any Loan Document, or a waiver or release of any of the Bank’s rights and remedies (all of which are hereby reserved). The Borrower expressly ratifies and confirms the waiver of jury trial provisions contained in the Loan Documents. WITNESS the due execution of this Amendment as a document under seal as of the date first written above. WITNESS / ATTEST: STRATEGIC DIAGNOSTICS INC. /s/ Hillary R. Lucas By: /s/ Stanley Franczkowski (SEAL) Print Name: Hillary R. Lucas Print Name: Stanley Franczkowski Title: Title: CFO (Include title only if an officer of entity signing to the right) -2- PNC BANK, DELAWARE By: /s/ Warren Engle (SEAL) Warren Engle Senior Vice President -3- 3. The 2001 Term Note is hereby amended as follows: (a) Section 1 is amended by amending and restating the first sentence to read in full as follows: “1. Rate of Interest. Amounts outstanding under this Note will bear interest at a rate per annum equal to the sum of (A) the Euro-Rate plus (B) one hundred (100) basis points (1.0%) for the applicable Euro-Rate Interest Period.” (b) Section 1 is further amended by amending the first sentence of the definition of the term “Base Rate” to read in full as follows: “ “Base Rate” means a rate of interest per annum which is at all times equal to the sum of (A) the Prime Rate minus (B) one hundred (100) basis points (1.0%).” C. Conditions to Effectiveness of Amendment: The Bank’s willingness to agree to the amendments set forth in this Amendment are subject to the prior satisfaction of the following conditions: 1. Execution by all parties and delivery to the Bank of this Amendment, and execution by the Borrower and delivery to the Bank of a Term Note evidencing the 2007 Term Loan in form and substance satisfactory to the Bank. EXHIBIT A TO SEVENTH AMENDMENT TO LOAN DOCUMENTS DATED AS OF AUGUST 21, 2007 STRATEGIC DIAGNOSTICS INC. A. The “Loan Documents” that are the subject of this Amendment include the following (as any of the foregoing have previously been amended, modified or otherwise supplemented): 1. Loan Agreement dated as of May 5, 2000, as amended by an Amendment to Loan Documents dated as of December 13, 2001, a Second Amendment to Loan Documents dated as of April 25, 2002, a Third Amendment to Loan Documents dated as of October 24, 2002, a Fourth Amendment to Loan Documents dated as of February 11, 2003, a Fifth Amendment to Loan Documents dated as of February 16, 2004 and a Sixth Amendment to Loan Documents dated as of September 16, 2005 (the “Loan Agreement”) 2. Committed Line of Credit Note dated May 5, 2000 in the maximum principal amount of $5,000,000.00 (the “Line of Credit Note”) 3. Term Note B dated December 13, 2001 in the original principal amount of $1,500,000 (the “2001 Term Note”) 4. Working Cash®, Line of Credit, Investment Sweep Rider dated May 5, 2000 5. Borrowing Base Rider dated May 5, 2000 (the “Borrowing Base Rider”) 6. Mortgage, Assignment of Rents, Security Agreement Fixture Filing dated May 5, 2000 7. Assignment of Rents and Leases dated May 5, 2000 8. Mortgage, Assignment of Rents, Security Agreement and Fixture Filing dated December 13, 2001 9. Security Agreement dated May 5, 2000 Patent Security Agreement dated May 5, 2000 Trademark Security Agreement dated May 5, 2000 Rider to Security Rider – Patents dated May 5, 2000 Rider to Security Rider – Trademarks dated May 5, 2000 All other documents, instruments, agreements, and certificates executed and delivered in connection with the Loan Documents listed in this Section A. B. The Loan Documents are amended as follows: 1. The Expiration Date, as set forth in the Line of Credit Note and the Loan Agreement, is hereby extended from August 31, 2007 to August 31, 2008, effective September 1, 2007. 2. The Loan Agreement is hereby amended as follows, effective August 10, 2007: (a) The first sentence of Section 1 is amended and restated to read in full as follows: “The Bank has made or may make one or more loans to the Borrower, including without limitation a $5,000,000 Working Cash ® line of credit (the “Line of Credit”), a term loan with an original principal balance of $1,500,000 (the “2001 Term Loan”) and a term loan with an original principal balance of $2,000,000 (the “2007 Term Loan” and, collectively with the Line of Credit and the 2001 Term Loan, the “Loan”).” (b) Section 1.1. Borrowing Base, which requires that Borrowings under the Line of Credit shall be limited to a borrowing base and that the Borrower will submit Borrowing Base certificates, is deleted in its entirety. (c) As used in the Loan Agreement, the defined term the “Loan” shall mean the following: i. In Section 1.2 of the Loan Agreement, the “Loan” shall refer to the Line of Credit only. ii. Other than in Section 1.2, the “Loan” shall refer to the Line of Credit, the 2001 Term Loan and the 2007 Term Loan. (d) The first sentence of Section 1.2 is amended and restated to read in full as follows: “The Line of Credit will accrue interest at rates equal to the one month LIBOR (as defined in the Note evidencing the Line of Credit) plus the Applicable Margin, and interest on each of the 2001 Term Loan and the 2007 Term Loan will be charged at the rates, and be payable at the dates and times, set forth in the Note evidencing each of the respective Term Loans; the Note evidencing the 2007 Term Loan will also contain a prepayment cost recovery provision requiring a payment to the Bank equal to the losses incurred by the Bank as a result of such prepayment.” (e) As used in the Loan Agreement, the defined term the “Term Loan” shall mean the 2001 Term Loan and the 2007 Term Loan. (f)The Applicable Margin chart contained in Section 1.2 of the Loan Agreement is hereby amended and restated in its entirety to read as follows: Ratio of Funded Debt to EBITDA Applicable Margin Line of Credit Applicable Margin Term Loan B ≥3.00:1.00 225 basis points 275 basis points <3:00≥2.75 200 basis points 200 basis points <2.75≥2.50 175 basis points 175 basis points <2.50≥2.25 150 basis points 150 basis points <2.25 100 basis points 100 basis points (g)Subsection (iii) of Section 4.2., which requires that the Borrower furnish monthly accounts receivable and accounts payable aging reports, is deleted in its entirety.
